DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the application filed on October 23, 2020. Claims 1-20 are pending. Claims 1-20 represent DISTRIBUTING CACHED CONTENT IN A NETWORK.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kling et al. U.S. 20120072526.

Kling teaches the invention as claimed including method and node for distributing electronic content in a content distribution network (see abstract).

As to claim 1, Kling teaches a network manager configured to: 
collect statistics regarding requests made and paths taken by the requests from source nodes to server nodes via intermediate nodes, the source nodes, intermediate nodes, and server nodes interconnected by edges having queues with respective queue sizes associated therewith, the requests including indications of content items to be retrieved, the content items being stored at the server nodes, the intermediate nodes configurable to cache the content items up to a caching capacity (paragraph 39); and 
perform caching decisions that determine which of the content items are to be cached at which of the intermediate nodes, based upon costs that are monotonic, non- decreasing functions of the sizes of the queues (paragraph 26).  

As to claim 4, Kling teaches the network manager of Claim 1, wherein the costs are associated with one or more of the edges (paragraph 18).

As to claim 6, Kling teaches the network manager of Claim 1, wherein the costs are expected costs (paragraph 6).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kling et al. U.S. 20120072526 in view of Liu et al. U.S. 20090043729.

Kling teaches the invention substantially including method and node for distributing electronic content in a content distribution network (see abstract).




As to claims 2 and 3, Kling teaches substantial features of the claimed invention  except a greedy computer-implemented method.  
However, Liu teaches processing overlapping continuous queries. Liu teaches a greedy computer-implemented method (abstract).
 It would have been obvious to one of ordinary skill in the before the effective filing data of the claim invention to modify the system of Kling with the teaching of Liu because the teaching of Kling would improve the system of Liu by providing a greedy computer-implemented method for the purpose of sharing filter ordering including receiving a plurality of queries (see abstract).

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kling et al. U.S. 20120072526 in view of Raghothaman U.S. 20030215006 (referred to hereafter as Rag).

Kling teaches the invention substantially including method and node for distributing electronic content in a content distribution network (see abstract).

As to claim 5, Kling teaches substantial feature of the claimed invention except a Taylor approximation.  
However, Rag teaches apparatus, and associated method, for facilitating antenna weight selection utilizing deterministic perturbation gradient approximation. Rag teaches a Taylor approximation (paragraph 58)
It would have been obvious to one of ordinary skill in the before the effective filing data of the claim invention to modify the system of Kling with the teaching of Rag because the teaching of Kling would improve the system of Rag by providing a Taylor approximation for the purpose of facilitating selection of optimal antenna weightings by which to weight signals sent in a communication system that utilizes closed-loop transmit diversity (see abstract).

5.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kling et al. U.S. 20120072526 in view of Kirk U.S. 5,875,464.

Kling teaches the invention substantially including method and node for distributing electronic content in a content distribution network (see abstract).

As to claims 7 and 8, Kling teaches substantial features of the claimed invention  except marginal gain.  
However, Kirk teaches computer system with private and shared partition in cache. Kirk teaches marginal gain (column 15, lines 61-64).
 It would have been obvious to one of ordinary skill in the before the effective filing data of the claim invention to modify the system of Kling with the teaching of Kirk because the teaching of Kling would improve the system of Kirk by providing marginal gain for the purpose of allowing real-time tasks using a cache.

Claims 9-20 did not teach anything different from the above rejected claims 1-8, therefore are rejected similarly.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EL HADJI M SALL/           Primary Examiner, Art Unit 2457